Case 1:19-cv-00216-IMK-MJA Document 22 Filed 03/26/21 Page 1 of 23 PageID #: 1160



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  STEPHEN JOSEPH HYETT,

        Plaintiff,

  v.                                        CIVIL ACTION NO.: 1:19-CV-216
                                                 (JUDGE KEELEY)

  ANDREW SAUL,
  Commissioner of Social Security,

        Defendant.


                 MEMORANDUM OPINION AND ORDER ADOPTING
              THE REPORT AND RECOMMENDATION [DKT. NO. 17]
        On December 5, 2019, the plaintiff, Stephen Joseph Hyett

  (“Hyett”), filed a complaint seeking review of an adverse decision

  of the Commissioner of Social Security (“the Commissioner”) (Dkt.

  No. 1). After the parties filed cross motions for summary judgment,

  Magistrate     Judge   Michael      J.   Aloi   entered    a   Report    and

  Recommendation (“R&R”) (Dkt. No. 17) recommending that the Court

  deny Hyett’s motion for summary judgment (Dkt. No. 9), grant the

  Commissioner’s motion for summary judgment (Dkt. No. 10), and

  dismiss this case with prejudice. For the reasons discussed below,

  the Court ADOPTS the R&R in its entirety.

                                 I.    BACKGROUND
        On May 22, 2014, Hyett filed a claim under Title II of the

  Social Security Act (“the Act”) for Child Disability Benefits with

  a disability onset date of September 5, 1976, the date of his birth
Case 1:19-cv-00216-IMK-MJA Document 22 Filed 03/26/21 Page 2 of 23 PageID #: 1161
  HYETT V. USA                                                    1:19CV216

                MEMORANDUM OPINION AND ORDER ADOPTING
            THE REPORT AND RECOMMENDATION [DKT. NO. 17]
  (R. 10, 13). 1 The child disability benefits provision allows

  payment of benefits to a claimant over the age of eighteen (18)

  whose disability began prior to age twenty-two (22) (R. 11-12).

  Hyett alleged that, prior to age twenty-two (22), he suffered from

  hydrocephalus, weakness on his left side, and no peripheral vision

  or vision below, which made him unable to work (R. 122).

        The   Commissioner    denied   Hyett’s   claim   initially    and   on

  reconsideration (R. 10). At Hyett’s request, Administrative Law

  Judge Nikki Hall (“the ALJ”) conducted a hearing on May 23, 2017,

  at which Hyett was represented by counsel, and she subsequently

  denied his claim (R. 142-51). In a written decision dated June 12,

  2017, the ALJ found that Hyett had not engaged in any substantial

  gainful activity since his alleged onset date and suffered from

  severe   impairments    that   significantly    limited   his   ability   to

  perform work activities. These impairments included congenital

  hydrocephalus, right exotropia and nystagmus, left hemiparesis,

  and epilepsy (R. 144-45). Nevertheless, the ALJ concluded that

  Hyett was not disabled prior to age twenty-two (22) because he did

  not have a combination of impairments that met or medically equaled

  the severity of one of the Act’s listed impairments and had the




  1 Throughout this Memorandum Opinion and Order, the Court cites
  the administrative record (Dkt. No. 7) by reference to the
  pagination as assigned by the Social Security Administration.
                                       2
Case 1:19-cv-00216-IMK-MJA Document 22 Filed 03/26/21 Page 3 of 23 PageID #: 1162
  HYETT V. USA                                                      1:19CV216

                MEMORANDUM OPINION AND ORDER ADOPTING
             THE REPORT AND RECOMMENDATION [DKT. NO. 17]
  residual functional capacity (“RFC”) to perform sedentary work

  with some limitations (R. 146).

         Upon review of the June 12, 2017 decision, the Appeals Council

  found that, although the ALJ had included Hyett’s left hemiparesis

  as a severe impairment, she did not include any manipulative

  limitation in his RFC to account for this condition (R. 159). It

  therefore remanded Hyett’s claim for further evaluation of his

  subjective complaints and RFC (R. 160).

         Following a rehearing on November 1, 2018, the ALJ denied

  Hyett’s claim (R. 10), again concluding that Hyett was not disabled

  because,    prior   to    age   twenty-two   (22),   he    did   not   have   a

  combination of impairments that met or medically equaled one of

  the Act’s listed impartments, and he had the RFC to perform

  sedentary work with some limitations (R. 15-16). In her analysis,

  she did include an additional limitation in Hyett’s RFC to account

  for his left hemiparesis, noting that he could not perform work

  that required continuous handling, pushing, or pulling with the

  non-dominant left hand and arm (R. 16).

         The Appeals Council declined review on November 18, 2019,

  thus   rendering    the   ALJ’s   decision   the   final   decision    of   the

  Commissioner for purposes of appeal (R. 1). Hyett filed his appeal

  in this Court on December 5, 2019, alleging that the ALJ’s decision

  is not supported by substantial evidence and is contrary to law


                                        3
Case 1:19-cv-00216-IMK-MJA Document 22 Filed 03/26/21 Page 4 of 23 PageID #: 1163
  HYETT V. USA                                                                  1:19CV216

                MEMORANDUM OPINION AND ORDER ADOPTING
             THE REPORT AND RECOMMENDATION [DKT. NO. 17]
  because (1) his RFC includes no restriction to accommodate for

  severe vision problems, (2) his RFC does not adequately account

  for his left hand and arm problems, (3) the ALJ prohibited him

  from effectively cross-examining the vocational expert (“VE”), and

  (4)    his     RFC     does     not    adequately         account   for   Hyett’s   mental

  limitations (Dkt. Nos. 1, 9-1 at 1-2).

          Magistrate Judge Aloi received this case for review and,

  pursuant       to    28    U.S.C.      §    636     and   this   Court’s    local   rules,

  recommended that the ALJ’s decision should be upheld because (1)

  the ALJ incorporated work-setting limitations into Hyett’s RFC

  which        account      for    his       vision     impairment,     (2)   Hyett’s    RFC

  determination accounts for his limited use of his left hand and

  arm, (3) the ALJ was unbiased and provided a fair hearing, and (4)

  Hyett’s RFC determination accommodates his mental condition as

  documented during the relevant time frame (Dkt. No. 17 at 28-36).

  Hyett timely objected to the R&R on February 9, 2021 (Dkt. No.

  18).

                                   II.       STANDARDS OF REVIEW
          A.     The Magistrate Judge’s R&R
          Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court must review

  de novo any portion of the magistrate judge’s recommendation to

  which an objection is timely made. Courts will uphold portions of

  a recommendation to which no objection has been made if “there is


                                                    4
Case 1:19-cv-00216-IMK-MJA Document 22 Filed 03/26/21 Page 5 of 23 PageID #: 1164
  HYETT V. USA                                                         1:19CV216

                MEMORANDUM OPINION AND ORDER ADOPTING
             THE REPORT AND RECOMMENDATION [DKT. NO. 17]
  no clear error on the face of the record.” See Diamond v. Colonial

  Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

        B.    The ALJ’s Decision
        Judicial    review   of   the    Commissioner’s      final   decision    is

  limited to determining whether the ALJ’s findings are supported by

  substantial evidence and whether she correctly applied the law.

  See 42 U.S.C. § 405(g); Milburn Colliery Co. v. Hicks, 138 F.3d

  524, 528 (4th Cir. 1998). It is the duty of the ALJ to make findings

  of fact and resolve disputed evidence. King v. Califano, 599 F.2d

  597, 599 (4th Cir. 1979).

        Substantial evidence is that which a “reasonable mind might

  accept as adequate to support a conclusion.” Hays v. Sullivan,

  907 F.2d 1453, 1456 (4th Cir. 1990) (quoting Richardson v. Perales,

  402 U.S. 389, 401 (1971) (internal quotation omitted)). “[I]t

  consists of more than a mere scintilla of evidence but may be

  somewhat less than a preponderance.” Mastro v. Apfel, 270 F.3d

  171, 176 (4th Cir. 2001) (alteration in original) (quoting Laws v.

  Celbrezze, 368 F.2d 640, 642 (4th Cir. 1966)). “In reviewing for

  substantial evidence, [the Court should not] undertake to re-weigh

  conflicting      evidence,      make   credibility        determinations,     or

  substitute     [its]   judgment    for       that   of   the   Secretary.”    Id.

  (alteration in original) (quoting Craig v. Chater, 76 F.3d 585,

  589 (4th Cir. 1996)). That “two inconsistent conclusions” may be


                                           5
Case 1:19-cv-00216-IMK-MJA Document 22 Filed 03/26/21 Page 6 of 23 PageID #: 1165
  HYETT V. USA                                                    1:19CV216

                MEMORANDUM OPINION AND ORDER ADOPTING
             THE REPORT AND RECOMMENDATION [DKT. NO. 17]
  drawn from evidence “does not prevent an administrative agency’s

  findings from being supported by substantial evidence.” Sec’y of

  Labor v. Mut. Mining, Inc., 80 F.3d 110, 113 (4th Cir. 1996)

  (internal quotation omitted).

        Nonetheless, “[a]n ALJ may not select and discuss only that

  evidence that favors his ultimate conclusion, but must articulate,

  at some minimum level, his analysis of the evidence to allow the

  appellate court to trace the path of his reasoning.” Diaz v.

  Chatter, 55 F.3d 300, 307 (7th Cir. 1995) (internal citations

  omitted). The Court must be able to “track the ALJ’s reasoning and

  be assured that the ALJ considered the important evidence.” Id. at

  308 (quoting Green v. Shalala, 51 F.3d 96, 101 (7th Cir. 1995)).

                                 III. DISCUSSION
        The Court incorporates by reference Magistrate Judge Aloi’s

  summary of the procedural and factual background and articulation

  of the Commissioner’s five-step evaluation process (Dkt. No. 17 at

  2-23). Finding no clear error, it adopts the portions of the R&R

  to which Hyett has not objected. Further, following a de novo

  review of the issues in dispute, the Court ADOPTS the R&R in its

  entirety.

        A.    The ALJ’s RFC determination is supported by substantial
              evidence.
        According to Hyett, his RFC is not supported by substantial

  evidence because the ALJ failed to adequately account for severe

                                       6
Case 1:19-cv-00216-IMK-MJA Document 22 Filed 03/26/21 Page 7 of 23 PageID #: 1166
  HYETT V. USA                                                    1:19CV216

                 MEMORANDUM OPINION AND ORDER ADOPTING
              THE REPORT AND RECOMMENDATION [DKT. NO. 17]
  vision   impairment, left hand and arm problems, and                 mental

  limitations (Dkt. No. 9-1 at 1-2). Following a full review of the

  record, the Court concludes that the ALJ incorporated functional

  limitations into Hyett’s RFC to account for his physical and mental

  conditions, and that her assessment is supported by substantial

  evidence.

              1.   Relevant Law
        If, as here, a claimant’s severe impairments neither meet nor

  equal one of the Act’s listed impairments, the ALJ must assess the

  claimant’s RFC. 20 C.F.R. § 404.1520(e). A claimant’s RFC “is the

  most he can still do despite his limitations.” § 404.1545. “[A]

  proper RFC analysis has three components: (1) evidence, (2) logical

  explanation, and (3) conclusion.” Thomas v. Berryhill, 916 F.3d

  307, 311 (4th Cir. 2019). “Evaluating an RFC requires an ALJ to

  consider all of the claimant's physical and mental impairments,

  severe and otherwise, and determine, on a function-by-function

  basis, how they affect [his] ability to work.” Dowling v. Comm'r

  of Soc. Sec. Admin., 986 F.3d 377, 387 (4th Cir. 2021) (internal

  quotations omitted). The ALJ must also consider the claimant’s

  alleged symptoms and the extent to which they can “reasonably be

  accepted as consistent with the objective medical evidence and

  other evidence.” Shinaberry v. Saul, 952 F.3d 113, 118–19 (4th

  Cir. 2020).


                                       7
Case 1:19-cv-00216-IMK-MJA Document 22 Filed 03/26/21 Page 8 of 23 PageID #: 1167
  HYETT V. USA                                                        1:19CV216

                   MEMORANDUM OPINION AND ORDER ADOPTING
                THE REPORT AND RECOMMENDATION [DKT. NO. 17]
               2.   ALJ’s Determination
        In her written decision dated November 18, 2018, the ALJ

  determined that, prior to attaining age twenty-two (22), Hyett’s

  severe impairments did not meet or medically equal one of the Act’s

  listed impartments (R. 13-15). The ALJ then considered a variety

  of medical and nonmedical evidence of Hyett’s physical and mental

  condition 2 and assessed Hyett’s RFC (R. 15-20).

        The ALJ discussed in detail Hyett’s medical history dating

  back to his birth, noting that there were no medical source

  statements    for    the   relevant   period.   The   ALJ    also   considered

  opinions on Hyett’s condition as an adult, but gave these little

  weight because they either did not address Hyett’s functioning

  during the relevant time period, were offered well after he turned

  twenty-two    (22)    years   old,    or   contradicted     evidence   of   his

  condition from the relevant time period (R. 19-20). The ALJ also

  received     testimony     from   vocational     experts.      Finally,     she

  considered the testimony of Hyett and his mother, Judith Hyett,

  but explained that their testimony of his symptoms was not entirely

  consistent with the evidence of record (R. 16-17).

        The ALJ then determined Hyett’s RFC as follows:

        Prior to attaining age 22, the claimant had the residual
        functional capacity to perform sedentary work as defined
        in 20 CFR 404.1567(a) (i.e. was able to occasionally

  2  As noted above, the Court adopts the R&R’s extensive summary of
  the evidence considered by the ALJ (Dkt. No. 17 at 3-22).
                                         8
Case 1:19-cv-00216-IMK-MJA Document 22 Filed 03/26/21 Page 9 of 23 PageID #: 1168
  HYETT V. USA                                                    1:19CV216

                 MEMORANDUM OPINION AND ORDER ADOPTING
              THE REPORT AND RECOMMENDATION [DKT. NO. 17]
        lift and/or carry no more than 10 pounds; frequently
        lift and/or carry articles like docket files, ledgers,
        and small tools; stand and/or walk, with normal breaks,
        for a total of 2 hours in an 8-hour workday; and sit,
        with normal breaks, for a total of about 6 hours in an
        8-hour workday), except the claimant could not climb
        ladders, ropes, or scaffolds; could only occasionally
        kneel and crawl; was limited to work that did not require
        exposure to hazards, such as dangerous, moving machinery
        or unprotected heights; was limited to unskilled work in
        occupations with an SVP of two or lower, performed in an
        environment that did not require fast paced production
        quotas or high volume piece mill quotas, no greater than
        occasional changes in work routine or work setting, and
        which required only simple work related decisions
        making; and was limited to work that did not require
        continuous handling, pushing, or pulling with the non-
        dominant left hand and arm.

  (R. 15-16). The ALJ characterized this as a “very restrictive”

  RFC. Id.

              3.   The ALJ’s RFC determination properly accounted for
                   Hyett’s vision problems.
        Hyett contends that his RFC is not supported by substantial

  evidence because it does not include a restriction for his severe

  vision problems or explain why such restriction was not included

  (Dkt. No. 18 at 3-4). The magistrate judge concluded that the ALJ

  had incorporated work-setting limitations to account for Hyett’s

  vision impairment and that the resulting RFC was supported by

  substantial evidence.




                                       9
Case 1:19-cv-00216-IMK-MJA Document 22 Filed 03/26/21 Page 10 of 23 PageID #: 1169
  HYETT V. USA                                                            1:19CV216

                 MEMORANDUM OPINION AND ORDER ADOPTING
              THE REPORT AND RECOMMENDATION [DKT. NO. 17]
        The ALJ included Hyett’s right exotropia 3 and nystagmus 4 as

  severe impairments and discussed his history of left homonymous

  hemianopia 5 as documented during the relevant time period (R. 13,

  17-19). The ALJ also considered testimony from Hyett’s mother that

  he   has   no   peripheral      vision    or   vision    below    (R.     16).   And,

  throughout her opinion, the ALJ discussed how Hyett’s combination

  of physical impairments affected his overall ability to function

  during the relevant time frame.

        Based on this evidence, the ALJ evaluated whether Hyett’s eye

  conditions      met    or   medically    equaled   one   of   the   Act’s    listed

  impairments.      To    accommodate      his   vision    issues     and    reported

  symptoms, the ALJ incorporated two functional limitations into his

  RFC: Hyett was limited to sedentary work that did not require (1)



  3 Exotropia is an eye condition in which the eyes turn outward.
  Am. Optometric Ass’n, Strabismus, https://www.aoa.org/healthy-
  eyes/eye-and-vision-conditions/strabismus?sso=y      (last    visited
  March 25, 2021).
  4 Nystagmus is a vision condition in which the eyes make repetitive,

  uncontrolled    movements.   Am.   Optometric    Ass’n,    Nystagmus,
  https://www.aoa.org/healthy-eyes/eye-and-vision-
  conditions/nystagmus?sso=y#:~:text=Nystagmus%20is%20a%20vision%2
  0condition,or%20in%20a%20circular%20pattern (last visited March
  25, 2021).
  5  Homonymous hemianopia is an eye condition which affects a
  person’s field of vision. Cleveland Clinic, Homonymous Hemianopia,
  https://my.clevelandclinic.org/health/diseases/15766-homonymous-
  hemianopsia-#:~:text=is%20homonymous%20hemianopsia%3F-
  ,Homonymous%20hemianopsia%20is%20a%20condition%20in%20which%20a%
  20person%20sees,both%20eyes%2C%20not%20just%20on (last visited
  March 25, 2021).
                                           10
Case 1:19-cv-00216-IMK-MJA Document 22 Filed 03/26/21 Page 11 of 23 PageID #: 1170
  HYETT V. USA                                                                      1:19CV216

                MEMORANDUM OPINION AND ORDER ADOPTING
             THE REPORT AND RECOMMENDATION [DKT. NO. 17]
  “climb[ing] ladders, ropes, or scaffolds” or (2) “exposure to

  hazards,    such     as    dangerous,       moving    machinery         or    unprotected

  heights” (R. 19)(“The climbing and hazard limitations more than

  fully accommodate [Hyett’s] vision and balance issues”).

        Accordingly,        Hyett’s     contention      that   the        ALJ       failed    to

  include an accommodation for vision impairment in his RFC is

  inaccurate.     The       ALJ     identified     Hyett’s     eye    conditions             and

  considered the available evidence regarding his vision. She also

  considered     the    impact        of     Hyett’s    combination            of    physical

  conditions on his ability to function during the relevant time

  frame. Significantly, despite his eye conditions, Hyett attended

  community    college,       worked       part-time,    and   volunteered             in    the

  community. Because these eye conditions did not prevent him from

  performing these activities, the ALJ did not find his condition

  disabling, but incorporated work setting limitations into his RFC

  to accommodate his reported functional limitation.

        Based on the ALJ’s discussion of the relevant evidence and

  explanation    for    adopting       vision      limitations     into         Hyett’s      RFC

  assessment,     the       Court    finds    that     the   RFC     is    supported          by

  substantial evidence.




                                              11
Case 1:19-cv-00216-IMK-MJA Document 22 Filed 03/26/21 Page 12 of 23 PageID #: 1171
  HYETT V. USA                                                      1:19CV216

                  MEMORANDUM OPINION AND ORDER ADOPTING
               THE REPORT AND RECOMMENDATION [DKT. NO. 17]
              4.   The ALJ’s RFC determination properly accounted for
                   Hyett’s left hemiparesis.
        Hyett contends that the ALJ’s RFC determination failed to

  adequately account for his left hemiparesis, 6 specifically the

  problems that it caused in his left arm and hand (Dkt. No. 18 at

  4-6). In his R&R, the magistrate judge found that the ALJ had

  incorporated limitations into Hyett’s RFC to account for this

  condition, and that the ALJ’s RFC determination was supported by

  substantial evidence.

        On remand from the Appeals Council, the ALJ reconsidered

  whether any manipulative limitations should be included in Hyett’s

  RFC   to   account   for   his   left   hemiparesis,   one   of   his   severe

  impairments (R. 15-16, 19). After reconsidering Hyett’s medical

  records, manipulative limitations, and subjective complaints, the

  ALJ determined that, due to his left hemiparesis, Hyett’s RFC was

  limited to sedentary work that does not require climbing, exposure

  to hazards, or “continuous handling, pushing, or pulling with the

  non-dominant left hand and arm.” (R. 15-16).

        In assessing these limitations, the ALJ considered Hyett’s

  physical examination reports from the relevant period that “did

  not present any disabling functional limitations,” but which also


  6  Hemiparesis is the mild loss of strength in one side of the
  body. Nat’l Ctr. for Biotechnology Info., Hemiplegia/Hemiparesis,
  https://www.ncbi.nlm.nih.gov/medgen/852561 (last visited March
  25, 2021).
                                          12
Case 1:19-cv-00216-IMK-MJA Document 22 Filed 03/26/21 Page 13 of 23 PageID #: 1172
  HYETT V. USA                                                           1:19CV216

                MEMORANDUM OPINION AND ORDER ADOPTING
             THE REPORT AND RECOMMENDATION [DKT. NO. 17]
  contained some conflicting accounts of his left side weakness (R.

  18-19). As the ALJ discussed, during his physical examinations,

  Hyett showed gait disturbances and left hemiparesis of his upper

  and lower extremities. Id. But other physical examination notes

  state that he had normal strength and intact sensations, and in

  1997, at age twenty-one (21), he had denied any extremity weakness.

  Id. The ALJ also considered his ability to take community college

  classes,    work   part-time   as     a    janitor,     and   volunteer   in   his

  community. Id.

         The ALJ ultimately concluded that, “[g]iven all of these

  factors, there is no reason to believe that the claimant was

  incapable    of    sedentary   work       activities,    with   some   postural,

  environmental, and manipulative limitations” (R. 18-19). She then

  explained why his exertional limitations during the relevant time

  frame would not have precluded him from performing sedentary work

  activities (R. 19). According to the ALJ, Hyett’s documented gait

  disturbance suggested that he would be incapable of standing or

  walking for the majority of the day and his hypotrophy of the left

  upper and lower extremities suggested that he could not lift more

  than 10 pounds (R. 19). Even with these limitations, however, Hyett

  was able to complete sedentary work activities only requiring

  lifting up to 10 pounds occasionally and standing and walking less

  than the majority of the day. Id.


                                            13
Case 1:19-cv-00216-IMK-MJA Document 22 Filed 03/26/21 Page 14 of 23 PageID #: 1173
  HYETT V. USA                                                     1:19CV216

                 MEMORANDUM OPINION AND ORDER ADOPTING
              THE REPORT AND RECOMMENDATION [DKT. NO. 17]
        The ALJ also considered the testimony of Hyett and his mother

  regarding the severity of his left side weakness, but found that

  their    statements    concerning    the   “intensity,    persistence    and

  limiting effects of these symptoms” were not entirely consistent

  with the medical and other evidence in the record (R. 16-17).

  Accordingly, she determined that Hyett could use his left hand in

  a work setting, but included several manipulative limitations in

  Hyett’s RFC to account for this reported weakness:

        Providing claimant with every benefit of the doubt, and
        based upon the claimant's assessment of left hemiparesis
        with physical examinations showing diffuse hyperreflexia
        and hypotrophy of the left upper extremity, the
        undersigned has included a limitation that the claimant
        was limited to work which did not require continuous
        handling, pushing, or pulling with the non-dominant left
        hand   and  arm.   However,   no  further   manipulative
        limitations are warranted, as he was also assessed with
        intact strength and sensations during the relevant time
        period and he specifically denied extremity weakness or
        paresthesia in 1997. Further, the record contains no
        evidence of treatment for, or issues with the claimant's
        inability to use his left arm other than one notation in
        1992, that he was using his left arm as a "helper" . .
        . In addition to the above manipulative limitations, the
        limitation to sedentary more than fully accommodates any
        residual weakness he may have experienced related to his
        left hemiparesis. Moreover, the climbing and hazard
        limitations fully accommodate the claimant's vision and
        balance issues, as well as any residual left sided
        weakness of the left upper extremity.

  (R. 19).

          Based on this extensive discussion, it is clear that the ALJ

  carefully considered the available medical and nonmedical evidence

                                       14
Case 1:19-cv-00216-IMK-MJA Document 22 Filed 03/26/21 Page 15 of 23 PageID #: 1174
  HYETT V. USA                                                        1:19CV216

                MEMORANDUM OPINION AND ORDER ADOPTING
             THE REPORT AND RECOMMENDATION [DKT. NO. 17]
  before determining the appropriate RFC limitations for Hyett’s

  left   hemiparesis.     She     also   thoroughly   explained      why   certain

  evidence carried more weight, and why the incorporated functional

  limitations     were   necessary       and   appropriate   based    on   Hyett’s

  physical condition. Therefore, the Court finds that the ALJ’s RFC

  assessment is supported by substantial evidence.

         Hyett also contends that the R&R and the ALJ “paid lip service

  to SSR 96-9p which all but mandates a finding of disabled” in his

  circumstances. Id. at 4-5. Social Security Ruling 96-9p emphasizes

  that a “RFC for less than a full range of sedentary work reflects

  very serious limitations resulting from an individual's medical

  impairment(s) and is expected to be relatively rare,” but also,

  that such a finding “does not necessarily equate with a decision

  of ‘disabled.’”

         Although Hyett is one of the rare individuals with a RFC for

  less than a full range of sedentary work, this status does not

  “mandate” a finding of disabled as Hyett asserts. Rather, pursuant

  to SSR 96-9p, whether Hyett is disabled “depend[s] primarily on

  the    nature   and    extent    of     [his]   functional   limitations     or

  restrictions.” As required by 96-9p, the ALJ reached her conclusion

  that Hyett was not disabled only after thoroughly considering the

  nature and extent of his left hemiparesis and other limitations.




                                          15
Case 1:19-cv-00216-IMK-MJA Document 22 Filed 03/26/21 Page 16 of 23 PageID #: 1175
  HYETT V. USA                                                                     1:19CV216

                   MEMORANDUM OPINION AND ORDER ADOPTING
                THE REPORT AND RECOMMENDATION [DKT. NO. 17]
          Hyett correctly points out that SSR 96-9p states that most

  unskilled sedentary jobs require good use of both hands and that

  “any    significant         manipulative        limitation          of   an    individual's

  ability to handle and work with small objects with both hands will

  result    in    a    significant        erosion         of    the   unskilled     sedentary

  occupational base.” However, based on the evidence presented, the

  ALJ did not find it appropriate to incorporate any significant

  manipulative limitation into Hyett’s RFC that significantly eroded

  the unskilled sedentary occupational base. Rather, she accounted

  for     Hyett’s      left    hemiparesis           by    incorporating         manipulative

  limitations         into    his   RFC    that      are       supported    by    substantial

  evidence. Furthermore, the vocational expert testified that there

  was an occupational base in the national economy for this limited

  range    of    sedentary       work.    The     ALJ      therefore       did   not   err   in

  concluding that Hyett was not disabled in light of the guidance

  provided in SSR 69-9p.

                 5.     The ALJ’s RFC determination properly accounted for
                        Hyett’s mental condition.
         Finally,        Hyett      objects          to        the    magistrate       judge’s

  recommendation that, in his RFC, the ALJ adequately accommodated

  Hyett’s mental condition as it was documented prior to age twenty-

  two (22) (Dkt. Nos. 17 at 35-36, 18 at 9-10). In considering

  Hyett’s mental condition, the ALJ reviewed his educational history

  and medical records as well as his own testimony.

                                                16
Case 1:19-cv-00216-IMK-MJA Document 22 Filed 03/26/21 Page 17 of 23 PageID #: 1176
  HYETT V. USA                                                            1:19CV216

                 MEMORANDUM OPINION AND ORDER ADOPTING
              THE REPORT AND RECOMMENDATION [DKT. NO. 17]
        The ALJ first noted that Hyett’s early education records

  contained     “passing       references         to     borderline     intellectual

  functioning” (R. 14). She then reviewed the results of an IQ test

  administered    to   Hyett    in   1992    by    a    school     psychologist.    The

  psychologist’s records indicated that, although Hyett’s full-scale

  IQ was depressed, this depression was not due to a deficit in his

  intellect, but rather his inability to use both hands equally when

  taking the test. Id. These records also indicated that his Verbal

  Scale Intelligence Quotient of 105 placed him in the “Average

  Classification” at the 63rd percentile and that he scored in the

  “superior range” in the portion of the test measuring overall

  reasoning ability. Id. The ALJ therefore concluded that the results

  of this IQ test did not suggest that Hyett had “any cognitive

  difficulty that would cause mental functional limitations.” Id.

  She further considered Hyett’s periodic academic struggles and

  that, towards the end of the relevant time period, his academic

  performance     improved     and   he     ultimately       graduated    from     John

  Marshall High School and attended community college. Id.

        She    then    discussed     Hyett’s           cognitive     functioning    as

  documented in his medical records, which indicate that between the

  ages of seventeen (17) and twenty (20) Hyett had no behavioral or

  academic    difficulties,      attended      community      college,    maintained

  passing grades, and volunteered at church. His physician noted


                                          17
Case 1:19-cv-00216-IMK-MJA Document 22 Filed 03/26/21 Page 18 of 23 PageID #: 1177
  HYETT V. USA                                                              1:19CV216

                MEMORANDUM OPINION AND ORDER ADOPTING
             THE REPORT AND RECOMMENDATION [DKT. NO. 17]
  that at age twenty (20) Hyett had “done remarkably well” and was

  “quite functional” (R. 17-18). The ALJ also considered Hyett’s own

  description    of   his     ability      to    use    technology    and   engage   in

  volunteer activities, none of which suggested he had significant

  cognitive deficits (R. 16).

        Based on this evidence, the ALJ determined that Hyett had no

  medically determinable mental impairments (R. 14). Nevertheless,

  in Hyett’s RFC, she included “mental functional limitations to

  accommodate [his] difficulty with the speed and pace of tasks” (R.

  14). Specifically, she limited his RFC to “unskilled work in

  occupations     with   an    SVP    of    two    or    lower,   performed     in   an

  environment that did not require fast paced production quotas or

  high volume piece mill quotas, no greater than occasional changes

  in work routine or work setting, and which required only simple

  work related decisions making” (R. 15-16).

        Accordingly,     the    ALJ   thoroughly         considered   the    available

  evidence regarding Hyett’s mental condition during the relevant

  time frame, incorporated functional limitations to account for his

  documented mental limitations, and supported her RFC assessment

  with citations to both medical and nonmedical evidence. Therefore,

  the Court finds that the ALJ’s RFC determination is supported by

  substantial evidence.




                                            18
Case 1:19-cv-00216-IMK-MJA Document 22 Filed 03/26/21 Page 19 of 23 PageID #: 1178
  HYETT V. USA                                                        1:19CV216

                    MEMORANDUM OPINION AND ORDER ADOPTING
                 THE REPORT AND RECOMMENDATION [DKT. NO. 17]
          B.    The ALJ did not err in restricting Hyett’s ability to
                cross-examine the vocational expert.
          Hyett contends that, at a hearing on November 1, 2018, the

  ALJ improperly prohibited him from cross-examining the vocational

  expert (Dkt. No. 18 at 7-9). In the R&R, however, the magistrate

  judge found that the ALJ had committed no error because Hyett

  “attempted a repeated line of questioning about how or whether a

  certain job highlighted by the vocational expert in a hypothetical

  could    be   performed,”    and   that   the   ALJ   properly   gave   him   an

  opportunity to cross-examine the vocational expert through the use

  of additional hypotheticals (Dkt. No. 17 at 35). The magistrate

  judge concluded there was no evidence that the ALJ was biased

  against Hyett or unable to issue a fair decision. Id.

          Hyett objects to the R&R’s finding that he was attempting a

  repeated line of questioning, and asserts that his counsel was

  “simply trying to ascertain what duties the vocational expert was

  saying the hypothetical individual could perform.” (Dkt. No. 18 at

  9). Hyett also objects that he did not allege the ALJ was biased,

  but rather that the ALJ denied him procedural due process by

  improperly     limiting     his    cross-examination     of   the   vocational

  expert. Id. at 7. Based on its review of the record, the Court

  concludes that the ALJ did not deny Hyett due process. In point of

  fact, his attorney pursued a repetitive line of questioning that

  the ALJ reasonably limited.

                                         19
Case 1:19-cv-00216-IMK-MJA Document 22 Filed 03/26/21 Page 20 of 23 PageID #: 1179
  HYETT V. USA                                                     1:19CV216

                 MEMORANDUM OPINION AND ORDER ADOPTING
              THE REPORT AND RECOMMENDATION [DKT. NO. 17]
        To be sure, a claimant has a right to procedural due process,

  or a full and fair hearing of his claim, at a hearing before an

  ALJ. Richardson v. Perales, 402 U.S. 389, 401-02 (1971); Sims v.

  Harris, 631 F.2d 26, 27 (4th Cir. 1980) (citing 20 C.F.R. 404.927,

  416.1441). And the right to procedural due process includes the

  opportunity to cross-examine witnesses. 20 C.F.R. § 416.1450(e);

  Kelly v. Saul, 2019 WL 3544071, at *3 (E.D.N.C. Aug. 1, 2019); see

  also Haddock v. Apfel, 196 F.3d 1084, 1090 (10th Cir. 1999);

  Townley v. Heckler, 748 F.2d 109, 114 (2d Cir. 1984). But a

  claimant’s right to cross-examine a witness is not absolute, as

  “the conduct of the hearing rests generally in the examiner's

  discretion.” Richardson, 402 U.S. at 400; See e.g., Kelly v. Saul,

  No. 2019 WL 3544071, at *4 (E.D.N.C. Aug. 1, 2019) (holding that

  the ALJ did not err in limiting cross-examination of the vocational

  expert); Jenkins v. Colvin, 2016 WL 4373701, at *8 (W.D.N.C. Aug.

  12, 2016) (same); Riley v. Colvin, 2016 WL 1253187, at *3 (D.S.C.

  Mar. 31, 2016) (same).

        Here,   during   the   hearing    in   question,   the   ALJ   posed   a

  hypothetical to the vocational expert based on her determination

  of Hyett’s RFC (R. 88-91). In response, the vocational expert

  identified several occupations that the hypothetical person could

  perform and testified that those occupations existed in sufficient

  numbers in the national economy. Id. Hyett’s counsel then attempted


                                         20
Case 1:19-cv-00216-IMK-MJA Document 22 Filed 03/26/21 Page 21 of 23 PageID #: 1180
  HYETT V. USA                                                              1:19CV216

                MEMORANDUM OPINION AND ORDER ADOPTING
             THE REPORT AND RECOMMENDATION [DKT. NO. 17]
  to cross-examine the witness about whether Hyett could perform the

  specific duties of these occupations based on his physical and

  nonphysical limitations as he perceived them (R. 91-92). The ALJ

  prohibited this line of questioning because the vocational expert

  had already testified that the hypothetical person could perform

  the identified occupations and their respective duties (R. 92-94).

         While Hyett had the right to a full and fair hearing on his

  claim, including the right to cross-examine the vocational expert,

  the    ALJ retained    discretion     to    limit    a    repetitive      and   time-

  consuming examination. Despite the vocational expert’s previous

  testimony     that    the     hypothetical     person       could    perform     the

  identified occupations, Hyett’s attorney intended to question the

  witness on Hyett’s ability to perform every duty required by these

  occupations.     As   the     magistrate     judge       observed    in   the    R&R,

  “[n]othing about the ALJ’s actions demonstrate anything but an

  effort to manage her caseload and operations.” (Dkt. No. 17 at

  35).

         The ALJ also did not err by requiring that Hyett’s counsel

  elicit    testimony    from    the   vocational      expert     in    response    to

  hypotheticals containing an alternative RFC. “In order for a

  vocational expert's opinion to be relevant or helpful, it must be

  based upon a consideration of all other evidence in the record,

  and it must be in response to proper hypothetical questions which


                                         21
Case 1:19-cv-00216-IMK-MJA Document 22 Filed 03/26/21 Page 22 of 23 PageID #: 1181
  HYETT V. USA                                                          1:19CV216

                MEMORANDUM OPINION AND ORDER ADOPTING
             THE REPORT AND RECOMMENDATION [DKT. NO. 17]
  fairly set out all of claimant's impairments.” Hines v. Barnhart,

  453 F.3d 559, 566 (4th Cir. 2006).

         Although the ALJ limited the form of Hyett’s counsel’s cross-

  examination of the vocational expert, she nevertheless gave him a

  fair opportunity to cross-examine the witness in an appropriate

  manner (R. 93-96). The ALJ advised counsel that he could advocate

  for    additional   RFC   limitations      by   presenting      an   alternative

  hypothetical and RFC to the vocational expert (R. 93-94). Hyett’s

  attorney then proceeded to cross-examine the vocational expert as

  directed,     specifically     inquiring        about   the      existence     of

  occupations for an individual with additional physical limitations

  and whether those occupations existed in sufficient numbers in the

  national economy. Id.

         Therefore, although she limited Hyett’s cross-examination of

  the vocational expert, the ALJ gave his attorney the opportunity

  to cross-examine the witness in the proper manner, through the use

  of    hypotheticals.   Accordingly,     the     Court   finds    that   the   ALJ

  committed no error and Hyett was not deprived of any procedural

  due process.

                                 IV.   CONCLUSION
         The Court recognizes that the ALJ was tasked with resolving

  close and difficult questions in this case. It is not this Court’s

  function to second guess the ALJ’s judgment on these issues, but

                                        22
Case 1:19-cv-00216-IMK-MJA Document 22 Filed 03/26/21 Page 23 of 23 PageID #: 1182
  HYETT V. USA                                                     1:19CV216

               MEMORANDUM OPINION AND ORDER ADOPTING
            THE REPORT AND RECOMMENDATION [DKT. NO. 17]
  rather to determine whether her conclusions are supported as a

  matter of law and fact. Keene v. Berryhill, 732 F. App'x 174, 177

  (4th Cir. 2018). In her decision, the ALJ carefully considered the

  full range of evidence before her and sufficiently explained her

  reasoning so as to permit meaningful review. With substantial

  evidence supporting her decision, this Court cannot reweigh the

  evidence or substitute its own judgment for that of the ALJ.

        Therefore, for the reasons discussed, the Court:

        1.    ADOPTS the R&R (Dkt. No. 17);

        2.    OVERRULES Hyett’s objections (Dkt. No. 18);

        3.    DENIES Hyett’s motion for summary judgment (Dkt. No. 9);

        4.    GRANTS the Commissioner’s motion for summary judgment

              (Dkt. No. 10); and

        5.    DISMISSES WITH PREJUDICE this civil action and DIRECTS

              that it be stricken from the Court’s active docket.

        It is so ORDERED.

        The Clerk SHALL transmit copies of this Memorandum Opinion

  and Order to counsel of record and enter a separate judgment order.

  DATED: March 26, 2021.

                                       /s/ Irene M. Keeley
                                       IRENE M. KEELEY
                                       UNITED STATES DISTRICT JUDGE




                                       23
